

116 HRES 382 IH: Honoring the 65th anniversary of the landmark decision of the Supreme Court in Brown v. Board of Education (347 U.S. 483 (1954)).
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 382IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Watkins (for himself, Ms. Davids of Kansas, Mr. Marshall, and Mr. Estes) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONHonoring the 65th anniversary of the landmark decision of the Supreme Court in Brown v. Board of
			 Education (347 U.S. 483 (1954)).
	
 Whereas, in 1950, 9-year-old Linda Brown, the daughter of Oliver L. Brown, was denied entry into the all White Sumner Elementary School in Topeka, Kansas, and forced to attend the all Black Monroe Elementary School in Topeka, Kansas;
 Whereas, on February 28, 1951, the complaint in Brown v. Board of Education was filed with the United States District Court for the District of Kansas, with Oliver L. Brown as the lead plaintiff;
 Whereas the plaintiffs in Brown v. Board of Education appealed the ruling of the district court to the Supreme Court;
 Whereas, at the Supreme Court, the case of Brown v. Board of Education was combined with other cases from South Carolina, Delaware, Virginia, and the District of Columbia regarding segregation in public schools;
 Whereas Thurgood Marshall argued the case of Brown v. Board of Education before the Supreme Court as lead counsel for the appellants;
 Whereas, on May 17, 1954, the Supreme Court delivered a unanimous opinion holding that— (1)separate educational facilities are inherently unequal; and
 (2)the separate but equal doctrine violated the 14th Amendment to the Constitution of the United States, which states that no citizen may be denied equal protection under the law;
 Whereas Brown v. Board of Education (347 U.S. 483 (1954))— (1)overruled the 1896 decision in Plessy v. Ferguson (163 U.S. 537 (1896));
 (2)ended discriminatory Jim Crow laws; and (3)invalidated the separate but equal doctrine, ending segregated classrooms in Kansas and across the United States;
 Whereas, in a second opinion issued on May 31, 1955, the Supreme Court decreed that schools should be desegregated with all deliberate speed;
 Whereas, because of the role that Linda Brown played in ending racial segregation in the United States, Linda Brown became a civil rights icon and continued to be a voice for school desegregation in Topeka, Kansas;
 Whereas Linda Brown passed away on March 27, 2018, at the age of 75 in Topeka, Kansas; and Whereas Congress established the Brown v. Board of Education National Historic Site, which is located at Monroe Elementary School in Topeka, Kansas, the school that Linda Brown attended: Now, therefore, be it
	
 That the House of Representatives recognizes and celebrates— (1)the 65th anniversary of the landmark decision of the Supreme Court in Brown v. Board of Education (347 U.S. 483 (1954)); and
 (2)the contribution the decision has made to— (A)equal education; and
 (B)equal justice under the law, which is recognized in the Declaration of Independence and guaranteed by the Constitution of the United States.
				